Citation Nr: 0716519	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  04-37 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for allergic rhinitis.

3.  Entitlement to service connection for chronic bronchitis.

4.  Entitlement to service connection for immunosuppressed 
condition later identified as chronic fatigue syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to April 
1974 and from April 1981 to April 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, that denied the veteran's claims of 
entitlement to service connection for sinusitis, allergic 
rhinitis, chronic bronchitis and an immunosuppressive 
condition that was later identified as chronic fatigue 
syndrome.


FINDINGS OF FACT

1.  Service connection has been in effect for bronchial 
asthma since April 1985, and the condition is currently 
evaluated as 30 percent disabling.

2.  The medical evidence shows that the veteran's claimed 
disabilities were not present in service or until many years 
thereafter and they are not related to service or to an 
incident of service origin, including his service-connected 
bronchial asthma.


CONCLUSIONS OF LAW

Sinusitis, allergic rhinitis, chronic bronchitis and chronic 
fatigue syndrome were not incurred in or aggravated by 
service, nor are they proximately due to or the result of the 
veteran's service-connected bronchial asthma.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2006); 71 Fed. Reg. 52744-52747 
(Sept. 7, 2006) (effective October 10, 2006) (to be codified 
at 38 C.F.R. § 3.310(b).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006).  The 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See Sanders v. Nicholson, No. 06-7001 (Fed. 
Cir. May 16, 2007).  The notice should be provided to a 
claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In a December 2002 letter, which predates the February 2003 
rating decision on appeal, the RO notified the veteran of the 
4 notice elements set out above.  

To date, VA has not notified the veteran of the recent 
amendment to 38 C.F.R. § 3.310 that provides for the award of 
secondary service connection based on aggravation of a 
nonservice-connected disability by a service-connected 
disability.  See 71 Fed. Reg. 52744 (Sept. 7, 2006).  Because 
the amendment merely codifies the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Allen 
v. Brown, 7 Vet. App. 439 (1995) (en banc), the principle of 
which he was advised by the RO in the September 2004 
correspondence, he is not prejudiced.  

Further, through his statements, in which the veteran reports 
that his respiratory problems are related to his service-
connected bronchial asthma, and that his chronic fatigue 
syndrome developed as a consequence of medications he took to 
treat that service-connected disability, the veteran 
demonstrated his understanding of what was necessary to 
substantiate his service connection claims, i.e., any notice 
defect was cured by the veteran's actual knowledge.  See 
Sanders; see also Simmons v. Nicholson, No. 06-7092 (Fed. 
Cir. May 16, 2007).  In any event, the Board finds that a 
reasonable person could be expected to understand from the 
notice what was needed to substantiate his claims, and thus 
the essential fairness of the adjudication was not 
frustrated.  Id.  As such, the Board concludes that, even 
assuming a notice error, the error was harmless.  See Medrano 
v. Nicholson, No. 04-1009 (U.S. Vet. App. Apr. 23, 2007); 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

Notice requirements also apply to all five elements of a 
service connection claim:  veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Here, adequate notice was not provided to the 
veteran regarding the fourth and fifth elements identified by 
the Court in Dingess.  Because the preponderance of the 
evidence is against his claims, however, the Board finds that 
he has not been prejudiced since any issue relating to an 
evaluation of the degree of disability or appropriate 
effective date is moot.  

With respect to VA's duty to assist, the Board notes that 
pertinent records from all relevant sources identified by the 
veteran, and for which he authorized VA to request have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.  

To date, however, VA has neither afforded the veteran an 
examination nor solicited a medical opinion as to the onset 
and/or etiology of his sinusitis, allergic rhinitis, chronic 
bronchitis or chronic fatigue syndrome.  Under 38 U.S.C.A. 
§ 5103A(d)(2), VA must provide a medical examination and/or 
obtain a medical opinion when there is:  (1) competent 
evidence that the veteran has a current disability (or 
persistent or recurrent symptoms of a disability); (2) 
evidence establishing that he suffered an event, injury or 
disease in service or has a disease or symptoms of a disease 
within a specified presumptive period; (3) an indication the 
current disability or symptoms may be associated with 
service; and (4) there is not sufficient medical evidence to 
make a decision.  See Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the veteran has principally argued that each of 
these conditions is secondary to his service-connected 
bronchial asthma, and there is no medical evidence that 
reflects such a link.  In addition, he has neither cited nor 
submitted any competent medical evidence showing that any of 
the conditions have been chronic since service or are related 
to any in-service event, injury or disease.  Thus, in the 
absence of any competent evidence linking any of these 
conditions to service, there is no reasonable possibility 
that a VA examination would result in findings favorable to 
the veteran.  As such, VA is not required to afford him a 
medical examination and/or obtain a medical opinion as to the 
etiology or onset of these conditions, and therefore, the 
Board finds that no additional assistance is required to 
fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001).  

Background and Analysis

The veteran essentially contends that service connection is 
warranted for each of these conditions because he developed 
sinusitis, allergic rhinitis, chronic bronchitis and chronic 
fatigue syndrome due to his service-connected bronchial 
asthma.  With respect to his chronic fatigue syndrome, he 
argues that the condition is related to medication he used to 
treat his bronchial asthma.  He has also submitted materials 
that he obtained via the Internet that discusses these 
conditions.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

To establish direct service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may be granted for disability proximately 
due to or the result of a service-connected disability and 
where aggravation of a nonservice-connected disorder is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R.  § 3.310; Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  Further, as noted above, effective 
October 10, 2006, 38 C.F.R. § 3.310 was amended to codify the 
Court's holding in Allen, which relates to secondary service 
connection on the basis of the aggravation of a nonservice-
connected disorder by service-connected disability.  See 71 
Fed. Reg. 52744 (2006).  The amendment essentially requires 
that a baseline level of severity of the nonservice-connected 
disease or injury must be established by medical evidence 
created before the onset of aggravation.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The service medical records indicate that the veteran was 
seen for numerous respiratory complaints and was initially 
diagnosed as having bronchitis.  These records show, however, 
that following further evaluation in November 1984, a service 
examiner concluded that the veteran had asthma rather than 
bronchitis.  

The veteran was discharged from his second period of active 
duty in April 1985, and as the RO noted, a service separation 
examination was not performed.  In June 1986, however, the 
veteran was afforded a VA examination, and the report states 
that the veteran complained of having difficulty breathing, 
shortness of breath, wheezing, coughing and a "sore chest."  
Following a physical examination and the administration of 
diagnostic studies, the physician diagnosed the veteran as 
having bronchial asthma.

In a June 1986 rating decision, the RO granted service 
connection for bronchial asthma and assigned an initial 10 
percent rating under Diagnostic Code 6602, effective April 
23, 1985.  In November 1999, the RO increased the evaluation 
of this condition to 30 percent, effective February 5, 1999.

As the RO acknowledged, private treatment records, dated 
since the late 1990s, show that the veteran has been 
diagnosed as having sinusitis, rhinitis and bronchitis.  The 
records, however, are negative for any competent medical 
evidence indicating that the veteran's sinusitis, allergic 
rhinitis, chronic bronchitis or chronic fatigue syndrome was 
caused or aggravated by his service-connected bronchial 
asthma.  In fact, a January 1998 VA treatment record, which 
constitutes the only evidence addressing whether any of these 
conditions is related to his bronchial asthma reflects that 
the veteran's asthma was aggravated by his sinusitis and 
bronchitis, and shortly thereafter, the evaluation of the 
veteran's bronchial asthma was increased to 30 percent.  

Further, with regard to the evidence submitted that he 
obtained via the Internet, the Board notes that these 
materials do not address whether his sinusitis, allergic 
rhinitis, chronic bronchitis or chronic fatigue syndrome is 
related to service, and particularly, to his bronchial 
asthma.  As such, the material is too general to provide 
competent evidence in this case.  See Wallin v. West, 11 Vet. 
App. 509 (1998).  Moreover, the evidence is not accompanied 
by a medical opinion and is too general to establish a causal 
link to service or to his service-connected bronchial asthma.  
As such, the Board finds that the preponderance of the 
evidence is against the claims and that service connection 
must be denied.

In reaching these determinations, the Board does not question 
the sincerity of the veteran's conviction that he has 
sinusitis, allergic rhinitis, chronic bronchitis or chronic 
fatigue syndrome due to his service-connected bronchial 
asthma.  As a lay person, however, he is not competent to 
establish a medical diagnosis or show a medical etiology 
merely by his own assertions because such matters require 
medical expertise.  38 C.F.R. § 3.159(a)(1) (2006) (Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions); see Duenas v. 
Principi, 18 Vet. App. 512, 520 (2004); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Because he is not 
professionally qualified to offer a diagnosis or suggest a 
possible medical etiology, and since there is no competent 
medical evidence linking his sinusitis, allergic rhinitis, 
chronic bronchitis or chronic fatigue syndrome to service or 
to his service-connected bronchial asthma, including 
medication he takes to treat that condition, there is no 
basis upon which to grant service connection.  


ORDER

Service connection for sinusitis, allergic rhinitis, chronic 
bronchitis or chronic fatigue syndrome is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


